            Case 2:19-cv-00249-JTR                    ECF No. 17        filed 08/31/20       PageID.946 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                                  U.S. DISTRICT COURT
                                                                    for thH_                                EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
                          ALICIA M.,
                                                                                                                Aug 31, 2020
                                                                                                                 SEAN F. MCAVOY, CLERK
                                                                       )
                             Plaintiff                                 )
                                v.                                     )       Civil Action No. 2:19-CV-0249-JTR
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL                               )
                SECURITY,                                              )


                            Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                              dollars ($              ), which includes prejudgment
interest at the rate of                     %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 13, is GRANTED IN PART. Defendant’s Motion for Summary
u
              Judgment, ECF No. 14, is DENIED. The matter is REMANDED to the Commissioner for additional proceedings
              consistent with this Court's Order at ECF No. 16. Judgment entered for Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                            without a jury and the above decision
was reached.

✔
u decided by Judge                       John T. Rodgers                                         on motions for summary judgment.




Date: August 31, 2020                                                        CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Pam Howard
                                                                                             %\ Deputy Clerk

                                                                              Pam Howard
